IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DESIGNATION OF CHAIR           : No. 127
                                      :
AND VICE-CHAIR OF THE                 : DISCIPLINARY RULES DOCKET
                                      :
PENNSYLVANIA INTEREST ON              :
                                      :
LAWYERS TRUST ACCOUNT BOARD           :


                                  ORDER


PER CURIAM:



            AND NOW, this 25th day of August, 2014, Bryan S. Neft, Esquire, is

hereby designated as Chair and The Honorable Kathy M. Manderino as Vice-Chair of

the Pennsylvania Interest on Lawyers Trust Account Board commencing September 1,

2014.




\